DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 May 2022 has been entered. 
Response to Amendment
The amendment filed 24 May 2022 has been entered.  
Applicant’s explanation of the “starting point” and the “humped part” of a weld bead have overcome the drawing objections (see pages 8-9 of the Arguments dated 24 May 2022).  However, the examiner is still not certain how figure 7 correlates with figures 8-9.  Accordingly, a drawing objection still stands.
Applicant’s amendment of the Title and Claim 14 have overcome the Specification and Claim Objections.  Accordingly, the Specification and Claim Objections are withdrawn.
Applicant’s amendments have overcome the 35 USC 112(b) rejections.  Accordingly, the previous 35 USC 112(b) rejections are withdrawn.  However, the Applicant’s amendments have provided grounds for a new 35 USC 112(b) rejection.
Applicant’s amendments and arguments (see pages 10-11 of the Arguments dated 24 May 2022) have overcome the 35 USC 103 rejections.  However, new references teach the added claim limitations in the amended portions of the claims.  Therefore, the grounds of rejection under 35 USC § 102 and 103 still stand.  If claims 10 and 22 were incorporated into claims 5 and 11, respectively, then claims 5 and 11 would be allowable.
Status of the Claims
In the amendment dated 24 May 2022, the status of the claims is as follows: Claims 1, 3, 5, 7, 11, 14, 18, and 21 have been amended.  Claim 22 is new.
Claims 1-18 and 21-22 are pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the following features as described in the specification:
The drawings do not show: “FIG. 8 is a cross-sectional view taken along line B-B of the component shown in FIG. 7” (paragraph 0028) and “FIG. 9 is a cross-sectional view taken along line C-C of the component shown in FIG. 7” (paragraph 0029).  Specifically, there appears to be no correlation between figure 7 and figures 8 and 9 in the drawings.  Figure 7 shows the second part (300) sandwiched between the first part (100) and the third part (500).  However, figures 8 and 9 show the first part (124) sandwiched between the second part (300) and the third part (500).  
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-18 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 5, and 11 recite the limitation "where the first part, the second part, and the third part are lying on top of each other." It is unclear which type of vertical configuration is being claimed.  For example, does the claim limitation require that the first part lie on top of the second part, and that the second part lie on top of the third part, or perhaps the claim limitation requires that each of the three parts lie on top all the other parts, which could happen if each part was in a “U” shape.  The Drawings disclose that the second part lies on top of the first part, and that the first part lies on top of the third part (figs. 8-9, which are understood by the examiner to be side views).  For the purpose of the examination, the limitation will be interpreted as "where the second part lies on top of the first part, and the first part lies on top of the third part."
Claims 2-4 are rejected based on their dependency to claim 1; claims 6-10 are rejected based on their dependency to claim 5; and claims 12-18 and 20-21 are rejected based on their dependency to claim 11.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-6, 8, 11-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kaegi et al. (US-20050013954-A1) in view of Tanaka (US-20160184916-A1).
Regarding claim 1, Kaegi teaches a method of producing a component (“Tailored tubular blanks and a method for the production thereof,” title) comprising a first part (sheet 61, fig. 6a), a second part (sheet 62, fig. 6a) and a third part (bottom sheet below seam 65, fig. 6a), wherein the first part comprises a first junction part (see annotated fig. 6a below), the second part comprises a second junction part and a cross junction part (see annotated fig. 6a below), and the third part comprises a third junction part (see annotated fig. 6a below), and wherein the third junction part comprises a part and a remaining part (see annotated fig. 6b below), the method comprising: 
coupling the first part and the second part to each other by performing a preceding weld (“obliquely situated weld seam 64,” para 0025, figs. 6a, b) in a state of overlapping (not explicitly disclosed) a part of the first junction part and the second junction part (weld seam 64 forms at the examiner construed first junction part and second part, fig. 6a); and 
after performing the preceding weld, coupling the first part, the second part, and the third part to each other by performing a following weld (weld seam 68, fig. 6b, Kaegi teaches forming a blank and then forming a tube; construed such that fig. 6a is the blank and that the top and bottom ends of fig. 6a are formed into a tube and welded together, e.g., picture a pencil lying across the horizontal axis of fig. 6a and then wrapping fig. 6a around the pencil such that a weld seam 68 is formed, as shown in fig. 6b) while overlapping (not explicitly disclosed) the part of the third junction part with an opposite part of the first junction part and overlapping the remaining part of the third junction part with the cross junction part (see annotated fig. 6b below), and allowing the following weld (weld seam 68, fig. 6b) to intersect (see annotated fig. 6b below) across the preceding weld (weld seam 64, fig. 6b) at a distance from a start point (construed as interface 66, fig. 6b) and an end point (construed as interface 67, fig. 6b) of the preceding weld, 
wherein a space is provided at a central part between the first part and the third part (see annotated fig. 6a below) when both side ends of the first part and the third part are respectively welded to each other (when the weld seam 65 is formed between sheet 61 and the bottom sheet, a triangular space is formed between the these parts, fig. 6a), wherein the second part is located in the central part (sheet 62 fills this triangular space in fig. 6a), and wherein the preceding weld and the following weld intersect each other at an acute angle at a point (at the intersection point in fig. 6b, an acute angle is formed between welds 64 and 68) where the second part lies on top of the first part, and the first part lies on top of the third part (when the formed tube is placed on its end, i.e., when fig. 6b is rotated counter-clockwise 90 degrees, at the intersection point between welds 64 and 68, sheet 62 will be above sheet 61, which will be above the bottom worksheet, shown in fig. 6a).
Kaegi, figs. 6a and 6b

    PNG
    media_image1.png
    382
    492
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    365
    601
    media_image2.png
    Greyscale

Kaegi does not explicitly disclose overlapping the parts during the welds (examiner is interpreting “overlapping” in a broad sense based on the Applicant’s Specification; for example, claim 1 recites overlapping the first part and the second part, which is not shown in figs. 8-9, where the second part overlaps first part; in para 0031 of the Specification, figs. 1-3 are described as showing “overlapped parts,” which the examiner is interpreting as meaning “put together,” based on para 0033 of the Specification).
However, in the same field of endeavor of welding structural members, Tanaka teaches overlapping the parts (metal workpieces 201 and 202 overlap, fig. 9B) during welds (“lap fillet welding operation,” para 0005).

Tanaka, fig. 9B

    PNG
    media_image3.png
    300
    464
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Kaegi to include, overlapping welds 211, in view of the teachings of Tanaka, such that the metal sheet 61 overlapped metal sheet 62 at seam 64 and where the bottom metal sheet overlapped sheets 61 and 62 at seam 68, as taught by Kaegi in figs. 6a/b, because it is known in the prior art that a lap fillet weld joint produces a welded structural member that ensures the strength of the structural body, while also reducing the amount of metal workpiece required, in comparison to that of a weld joint where two flanges are used, for the advantage of facilitating weight reduction, which is especially beneficial when the component is used in the automotive industry, where desired goals are to improve fuel efficiency and to provide enhanced safety for a vehicle (Tanaka, paras 0002-0005 and figs. 9A-9B).
Regarding claim 2, Kaegi teaches wherein the preceding weld (seam 64, fig. 6a) is performed at the second junction part (see annotated fig. 6a above) along an edge of the first junction part (seam 64 is formed at the edge of sheet 61 in fig. 6a).
Regarding claim 4, Kaegi teaches the invention as described above but does not explicitly disclose further comprising forming a reinforcing flange bent upward to reinforce an edge rigidity at an end part of an edge part of the second part, before coupling the first part and the second part to each other.
However, in the same field of endeavor of welding structural members, Tanaka teaches further comprising forming a reinforcing flange (flange 13, fig. 5) bent upward (construed such that examiner-construed cross junction part in fig. 6a for the sheet 62 is bent to form a flange) to reinforce an edge rigidity at an end part of an edge part of the second part (“to sufficiently ensure strength of the welded structural member,” para 0076), before coupling the first part and the second part to each other (forming the flange 13 is done prior to welding, as shown in fig. 4A).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Kaegi to include, forming a flange 13, in view of the teachings of Tanaka, such that a flange was formed at the top of the metal sheet 62 in fig. 6a prior to forming the welds 64 and 68 in fig. 6b, as taught by Kaegi, because when using plated materials, blowholes may form due to generated metal gas, which will cause the weld to weaken, but when only one L-shaped flange is used, gas is more likely to be discharged from the fusion zone inwardly, suppressing the occurrence of blowholes in metal workpieces (Tanaka, paras 0006 and 0057-0058, fig. 6).
Regarding claim 5, Kaegi teaches a method of producing a component (“Tailored tubular blanks and a method for the production thereof,” title), the method comprising: 
overlapping a first junction part (see annotated fig. 6a above) of a first part (sheet 61, fig. 6a) and a second junction part (see annotated fig. 6a above) of a second part (sheet 62, fig. 6a); 
performing a preceding weld (“obliquely situated weld seam 64,” para 0025, figs. 6a,b) to couple the first part and the second part to each other (as shown in fig. 6a; weld seam 64 forms at the examiner construed first junction part and second part, fig. 6a); 
overlapping (“overlapping” is not explicitly disclosed; weld seam 68, fig. 6b, Kaegi teaches forming a blank and then forming a tube; construed such that fig. 6a is the blank and that the top and bottom ends of fig. 6a are formed into a tube and welded together, e.g., picture a pencil lying across a horizontal axis fig. 6a and then wrapping fig. 6a around the pencil such that a weld seam 68 is formed, as shown in fig. 6b) a part of a third junction part (see annotated fig. 6a above) of a third part (bottom sheet below seam 65, fig. 6a) with a part of the first junction part (in annotated fig. 6a above, the “opposite part of the first junction part” is construed as the “part of the first junction part”) and overlapping (not explicitly disclosed) a remaining part (see annotated fig. 6b above) of the third junction part with a cross junction part (see annotated fig. 6a above) of the second part; and 
after performing the preceding weld, performing a following weld (weld seam 68, fig. 6b) to couple the first part, the second part, and the third part to each other (weld seam 68 connects to all three sheets, fig. 6b), the following weld intersecting (see annotated fig. 6b above) across the preceding weld (weld seam 64, fig. 6b) at a distance from a start point (construed as interface 66, fig. 6b) and an end point (construed as interface 67, fig. 6b) of the preceding weld, 
wherein a space is provided at a central part between the first part and the third part (see annotated fig. 6a above) when both side ends of the first part and the third part are respectively welded to each other (when the weld seam 65 is formed between sheet 61 and the bottom sheet, a triangular space is formed between the these parts, fig. 6a), 
wherein the second part is located in the central part (sheet 62 fills this triangular space in fig. 6a), and 
wherein the preceding weld and the following weld intersect each other at an acute angle at a point (at the intersection point in fig. 6b, an acute angle is formed between welds 64 and 68) where the second part lies on top of the first part, and the first part lies on top of the third part (when the formed tube is placed on its end, i.e., when fig. 6b is rotated counter-clockwise 90 degrees, at the intersection point between welds 64 and 68, sheet 62 will be above sheet 61, which will be above the bottom worksheet, shown in fig. 6a).
Kaegi does not explicitly disclose overlapping the parts during the welds (examiner is interpreting “overlapping” in a broad sense based on the Applicant’s Specification; for example, claim 1 recites overlapping the first part and the second part, which is not shown in figs. 8-9, where the second part overlaps first part; in para 0031 of the Specification, figs. 1-3 are described as showing “overlapped parts,” which the examiner is interpreting as meaning “put together,” based on para 0033 of the Specification).
However, in the same field of endeavor of welding structural members, Tanaka teaches overlapping the parts (metal workpieces 201 and 202 overlap, fig. 9B) during welds (“lap fillet welding operation,” para 0005).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Kaegi to include, overlapping welds 211, in view of the teachings of Tanaka, such that the metal sheet 61 overlapped metal sheet 62 at seam 64 and where the bottom metal sheet overlapped sheets 61 and 62 at seam 68, as taught by Kaegi in figs. 6a/b, because it is known in the prior art that a lap fillet weld joint produces a welded structural member that ensures the strength of the structural body, while also reducing the amount of metal workpiece required, in comparison to that of a weld joint where two flanges are used, for the advantage of facilitating weight reduction, which is especially beneficial when the component is used in the automotive industry, where desired goals are to improve fuel efficiency and to provide enhanced safety for a vehicle (Tanaka, paras 0002-0005 and figs. 9A-9B).
Regarding claim 6, Kaegi teaches wherein the preceding weld (seam 64, fig. 6a) is performed at the second junction part (see annotated fig. 6a above) along an edge of the first junction part (seam 64 is formed at the edge of sheet 61 in fig. 6a).
Regarding claim 8, Kaegi teaches the invention as described above but does not explicitly disclose further comprising forming a reinforcing flange bent upward to reinforce an edge rigidity at an end part of an edge part of the second part, before performing the preceding weld.
coupling the first part and the second part to each other.
However, in the same field of endeavor of welding structural members, Tanaka teaches further comprising forming a reinforcing flange (flange 13, fig. 5) bent upward (construed such that examiner-construed cross junction part in fig. 6a for the sheet 62 is bent to form a flange) to reinforce an edge rigidity at an end part of an edge part of the second part (“to sufficiently ensure strength of the welded structural member,” para 0076), before performing the preceding weld (forming the flange 13 is done prior to welding, as shown in fig. 4A).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Kaegi to include, forming a flange 13, in view of the teachings of Tanaka, such that a flange was formed at the top of the metal sheet 62 in fig. 6a prior to forming the welds 64 and 68 in fig. 6b, as taught by Kaegi, because when using plated materials, blowholes may form due to generated metal gas, which will cause the weld to weaken, but when only one L-shaped flange is used, gas is more likely to be discharged from the fusion zone inwardly, suppressing the occurrence of blowholes in metal workpieces (Tanaka, paras 0006 and 0057-0058, fig. 6).
Regarding clam 11, Kaegi teaches a component (“Tailored tubular blanks and a method for the production thereof,” title) comprising: 
a first part (sheet 61, fig. 6a) comprising a first junction part (see annotated fig. 6a above); 
a second part (sheet 62, fig. 6a) comprising a second junction part and a cross junction part (see annotated fig. 6a above) meeting and intersecting the second junction part (meets and intersects at interface 66, fig. 6a), wherein the second part is coupled to the first part such that a part of the first junction part and the second junction part are overlapped (“obliquely situated weld seam 64,” para 0025, figs. 6a,b; an “overlapped” weld seam is not explicitly disclosed), and the second junction part and the first junction part are welded at a preceding weld (weld seam 64 forms at the examiner construed first junction part and second part, fig. 6a); and 
a third part (bottom sheet below seam 65, fig. 6a) comprising a third junction part (see annotated fig. 6a above), wherein a part of the third junction part is overlapped with an opposite part of the first junction part (see annotated fig. 6b above; “overlapped” is not explicitly disclosed) and a remaining part of the third junction part is overlapped with the cross junction part (see annotated fig. 6b above; “overlapped” is not explicitly disclosed), wherein the first part and the second part are welded to the third part by a following weld for each of the first part, the second part and the third part (weld seam 68, fig. 6b, Kaegi teaches forming a blank and then forming a tube; construed such that fig. 6a is the blank and that the top and bottom ends of fig. 6a are formed into a tube and welded together, e.g., picture a pencil lying across the horizontal axis of fig. 6a and then wrapping fig. 6a around the pencil such that a weld seam 68 is formed, as shown in fig. 6b), and wherein the following weld (weld seam 68, fig. 6b) intersects across the preceding weld (see annotated fig. 6b above) in a distance from a start point (construed as interface 66, fig. 6b) and an end point (construed as interface 67, fig. 6b) of the preceding weld (weld seam 64, fig. 6b), 
wherein a space is provided at a central part between the first part and the third part (see annotated fig. 6a above) when both side ends of the first part and the third part are respectively welded to each other (when the weld seam 65 is formed between sheet 61 and the bottom sheet, a triangular space is formed between the these parts, fig. 6a), 
wherein the second part is located in the central part (sheet 62 fills this triangular space in fig. 6a), and 
wherein the preceding weld and the following weld intersect each other at an acute angle at a point (at the intersection point in fig. 6b, an acute angle is formed between welds 64 and 68) where the second part lies on top of the first part, and the first part lies on top of the third part (when the formed tube is placed on its end, i.e., when fig. 6b is rotated counter-clockwise 90 degrees, at the intersection point between welds 64 and 68, sheet 62 will be above sheet 61, which will be above the bottom worksheet, shown in fig. 6a).
Kaegi does not explicitly disclose overlapped parts (examiner is interpreting “overlapping” in a broad sense based on the Applicant’s Specification; for example, claim 1 recites overlapping the first part and the second part, which is not shown in figs. 8-9, where the second part overlaps first part; in para 0031 of the Specification, figs. 1-3 are described as showing “overlapped parts,” which the examiner is interpreting as meaning “put together,” based on para 0033 of the Specification).
However, in the same field of endeavor of welding structural members, Tanaka teaches overlapped parts (metal workpieces 201 and 202 overlap, fig. 9B) during welds (“lap fillet welding operation,” para 0005).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Kaegi to include, overlapping welds 211, in view of the teachings of Tanaka, such that the metal sheet 61 overlapped metal sheet 62 at seam 64 and where the bottom metal sheet overlapped sheets 61 and 62 at seam 68, as taught by Kaegi in figs. 6a/b, because it is known in the prior art that a lap fillet weld joint produces a welded structural member that ensures the strength of the structural body, while also reducing the amount of metal workpiece required, in comparison to that of a weld joint where two flanges are used, for the advantage of facilitating weight reduction, which is especially beneficial when the component is used in the automotive industry, where desired goals are to improve fuel efficiency and to provide enhanced safety for a vehicle (Tanaka, paras 0002-0005 and figs. 9A-9B).
Regarding claim 12, Kaegi teaches wherein the preceding weld and the following weld are laser welds (“Tailored tubular blanks are joined using beam welding techniques (laser welding…” para 0006).
Regarding claim 13, Kaegi teaches wherein the first junction part, the second junction part and the cross junction part, and the third junction part are respectively configured to be formed along edges of the first part, the second part, and the third part (as shown in annotated fig. 6a above).
Regarding claim 14, Kaegi teaches wherein the first part, the second part, and the third part are made of same metals (“two of the metal sheets, say 41 and 43, may be identical sheets,” para 0024).
Regarding claim 15, Kaegi teaches wherein the second junction part and the cross junction part are configured by dividing a section along an edge of the second part (divided at interface 66 of sheet 62, annotated fig. 6a above), and wherein the second junction part and the cross junction part intersect each other at a point (interface 66, fig. 6a) where the second junction part and the cross junction part meet each other (as shown in annotated fig. 6 above).
Regarding claim 16, Kaegi teaches the invention as described above but does not explicitly disclose further comprising a reinforcing flange bent upward at an end part of an edge part of the second part and configured to reinforce an edge rigidity.
However, in the same field of endeavor of welding structural members, Tanaka teaches further comprising a reinforcing flange (flange 13, fig. 5) bent upward at an end part of an edge part of the second part (construed such that examiner-construed cross junction part in fig. 6a for the sheet 62 is bent to form a flange) and configured to reinforce an edge rigidity (“to sufficiently ensure strength of the welded structural member,” para 0076).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Kaegi to include, forming a flange 13, in view of the teachings of Tanaka, such that a flange was formed at the top of the metal sheet 62 in fig. 6a prior to forming the welds 64 and 68 in fig. 6b, as taught by Kaegi, because when using plated materials, blowholes may form due to generated metal gas, which will cause the weld to weaken, but when only one L-shaped flange is used, gas is more likely to be discharged from the fusion zone inwardly, suppressing the occurrence of blowholes in metal workpieces (Tanaka, paras 0006 and 0057-0058, fig. 6).
Regarding claim 17, Kaegi teaches wherein the second junction part (annotated fig. 6a above) extends toward an edge part of the second part (extends toward the examiner-construed cross junction part, annotated fig. 6a above) from a position (interface 67, fig. 6a) overlapped (not explicitly disclosed) with the part of the first junction part (at interface 67, sheets 61 and 62 meet, annotated fig. 6a above), and wherein the preceding weld (weld seam 65, fig. 6a) is located along the edge of the first junction part at the second junction part (as shown in fig. 6a above).  Kaegi does not explicitly disclose overlapped parts.
However, in the same field of endeavor of welding structural members, Tanaka teaches overlapped parts (metal workpieces 201 and 202 overlap, fig. 9B) during welds (“lap fillet welding operation,” para 0005).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Kaegi to include, overlapping welds 211, in view of the teachings of Tanaka, such that the metal sheet 61 overlapped metal sheet 62 at seam 64 and where the bottom metal sheet overlapped sheets 61 and 62 at seam 68, as taught by Kaegi in figs. 6a/b, because it is known in the prior art that a lap fillet weld joint produces a welded structural member that ensures the strength of the structural body, while also reducing the amount of metal workpiece required, in comparison to that of a weld joint where two flanges are used, for the advantage of facilitating weight reduction, which is especially beneficial when the component is used in the automotive industry, where desired goals are to improve fuel efficiency and to provide enhanced safety for a vehicle (Tanaka, paras 0002-0005 and figs. 9A-9B).
Regarding claim 21, Kaegi teaches wherein at least two of the first part, the second part, and the third part are made of different metals (“Tailored tubular blanks are characterised by the fact that they are made from two or more metal sheets of different thickness and/or grades of material and/or coatings,” para 005; “all three metal sheets 41-43 may have different thicknesses and/or material characteristics or two of the metal sheets, say 41 and 43, may be identical sheets and metal sheet 42 may be a sheet with different characteristics,” para 0024).
Claims 3, 7, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kaegi et al. (US-20050013954-A1) in view of Tanaka (US-20160184916-A1) as applied to claims 1-2, 5-6, 11, and 17 above and further in view of Iwatsuki et al. (JP-2003290951-A, relying on foreign version for drawings and provided English translation for written disclosure).
Regarding claim 3, Kaegi teaches the invention as described above but does not explicitly disclose wherein a humped part of a weld bead is formed around the start point and the end point of the preceding weld.
However, in the same field of endeavor of welding structural members, Iwatsuki teaches wherein a humped part of a weld bead (“the additional weld beads 6 and 7 are formed so that it may overlap with the welding start point A and the welding end point D of the weld bead 5,” para 0025; construed such that the “overlap” provides a hump) is formed around the start point (“D,” fig. 3a) and the end point (“A,” fig. 3a) of the preceding weld.
Iwatsuki, fig. 3a

    PNG
    media_image4.png
    320
    571
    media_image4.png
    Greyscale


Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Kaegi to include, additional weld beads overlapping a welding start point and a welding end point, in view of the teachings of Iwatsuki, by adding tangential weld beads 6 and 7, as taught in fig. 3a of Iwatsuki, to the weld seam 64, as taught in figs. 6a,b of Kaegi, in order to use a weld bead that protects against and distributes any applied orthogonal peeling force, such that the stress of an applied peeling force is not concentrated at the starting point and the end point of a weld, because narrow weld beads have structural weak points along the width of the bead, in particular at the welding start point and at the welding end point, for the advantage of forming a weld bead with a high joint strength (Iwatsuki, paras 0004, 0006. and 0010).
Regarding claim 7, Kaegi teaches the invention as described above but does not explicitly disclose wherein a humped part of a weld bead is formed around the start point and the end point of the preceding weld.
However, in the same field of endeavor of welding structural members, Iwatsuki teaches wherein a humped part of a weld bead (“the additional weld beads 6 and 7 are formed so that it may overlap with the welding start point A and the welding end point D of the weld bead 5,” para 0025; construed such that the “overlap” provides a hump) is formed around the start point (“D,” fig. 3a) and the end point (“A,” fig. 3a) of the preceding weld.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Kaegi to include, additional weld beads overlapping a welding start point and a welding end point, in view of the teachings of Iwatsuki, by adding tangential weld beads 6 and 7, as taught in fig. 3a of Iwatsuki, to the weld seam 64, as taught in figs. 6a,b of Kaegi, in order to use a weld bead that protects against and distributes any applied orthogonal peeling force, such that the stress of an applied peeling force is not concentrated at the starting point and the end point of a weld, because narrow weld beads have structural weak points along the width of the bead, in particular at the welding start point and at the welding end point, for the advantage of forming a weld bead with a high joint strength (Iwatsuki, paras 0004, 0006. and 0010).
Regarding claim 18, Kaegi teaches the invention as described above but does not explicitly disclose wherein a humped part of a weld bead is formed around the start point and the end point of the preceding weld.
However, in the same field of endeavor of welding structural members, Iwatsuki teaches wherein a humped part of a weld bead (“the additional weld beads 6 and 7 are formed so that it may overlap with the welding start point A and the welding end point D of the weld bead 5,” para 0025; construed such that the “overlap” provides a hump) is formed around the start point (“D,” fig. 3a) and the end point (“A,” fig. 3a) of the preceding weld.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Kaegi to include, additional weld beads overlapping a welding start point and a welding end point, in view of the teachings of Iwatsuki, by adding tangential weld beads 6 and 7, as taught in fig. 3a of Iwatsuki, to the weld seam 64, as taught in figs. 6a,b of Kaegi, in order to use a weld bead that protects against and distributes any applied orthogonal peeling force, such that the stress of an applied peeling force is not concentrated at the starting point and the end point of a weld, because narrow weld beads have structural weak points along the width of the bead, in particular at the welding start point and at the welding end point, for the advantage of forming a weld bead with a high joint strength (Iwatsuki, paras 0004, 0006. and 0010).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kaegi et al. (US-20050013954-A1) in view of Tanaka (US-20160184916-A1) as applied to claim 5 above and further in view of Uchihara et al. (NPL: “Joining technologies for automotive steel sheets”).
Kaegi teaches the invention as described above as well as the preceding weld (weld seam 64, fig. 6a) and the following weld (weld seam 68, fig. 6b) but does not explicitly disclose wherein the preceding weld comprises laser brazing and the following weld comprises laser brazing.
However, in the same field of endeavor of welding, Uchihara teaches wherein the preceding weld comprises laser brazing and the following weld comprises laser brazing (“Currently, it [brazing] is in use for the welding of roof and side panels, which are external finish surfaces and for boot lids,” page 253, bottom left of page).  The advantage of using brazing, as taught by Uchihara, for the weld lines, as taught by Kaegi, is that brazing is often used for the welding of sheet assemblies of thin mild-steel sheets, in order to produce a brazed part that is visually attractive and that can be easily coated for an exterior surface (Uchihara, page 253, bottom left of page).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Kaegi to include, using brazing, in view of the teachings of Uchihara, where the weld lines 64 and 68, as taught by Kaegi, are formed by brazing instead of welding, as taught by Uchihara, because brazing is often used for sheet assemblies of thin mild-steel sheets, in order to produce a brazed part that is visually attractive and that can be easily coated for an exterior surface (Uchihara, page 253, bottom left of page).
Allowable Subject Matter
Claims 10 and 22 would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the 35 U.S.C. 112 rejections are overcome.  It would be nonobvious for one of ordinary skill in the art to use the tubular blank, as taught by Kaegi, as the assembly for the tailgate of a vehicle, as required in claims 10 and 22.
	
	Response to Argument
Applicant's arguments filed 24 May 2022 have been fully considered but they are not persuasive. Drawings
On page 9 of the Arguments, the Applicant writes the following:
“The Office Action states Figures 8 and 9 are not correlated with Figure 7. See Office 
Action, pages 3-4. Applicant respectfully disagrees. It is clear from the Specification that Figure 
7 is a top view of the component while Figures 8 and 9 are cross sectional views along lines B-B and C-C respectively. Applicant provides concurrently herewith an amended Figure 7 to align it with Figures 8 and 9.”

However, the examiner still does not see the correlation between fig. 7 and figs. 8-9.  For example, in the revised fig. 7, weld W1 is along one side of weld W2 at point B-B and then along the opposite side at point C-C:

    PNG
    media_image5.png
    588
    756
    media_image5.png
    Greyscale

Meanwhile, in both figs. 8 (line B-B) and 9 (line C-C), W1 is shown as being on the same side of W2.  This orientation contradicts what is shown in fig. 7, where the welds intersect at point WC, and there should be some type of opposite correlation between welds W1 and W2 in figs. 8 and 9, which is not shown.

    PNG
    media_image6.png
    356
    612
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    366
    468
    media_image7.png
    Greyscale


Prior Art Rejections
	Applicant’s arguments on pages 3-4 have been considered but are moot because the arguments do not apply to the new rejections of Kaegi combined with Tanaka.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al. (US-7368035-B2) teach a method of using brazed welds for panels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        8/24/2022

/SANG Y PAIK/Primary Examiner, Art Unit 3761